 



Exhibit 10.1
Penford Corporation
First Amendment to Amended and Restated Credit Agreement
     This First Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of July 7, 2006, by and among Penford
Corporation, a Washington corporation (the “Borrower”), the direct and indirect
Subsidiaries of the Borrower from time to time party to the Credit Agreement, as
Guarantors, the several financial institutions from time to time party to this
Agreement, as Lenders, and Harris N.A., successor by merger to Harris Trust and
Savings Bank, as Administrative Agent as provided herein.
Preliminary Statements
     A. The Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Amended and Restated Credit Agreement dated as of
August 22, 2005 (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
     B. The Borrower and the Lenders have agreed to make certain amendments to
the Credit Agreement, in each case under the terms and conditions set forth in
this Amendment.
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1. Amendments to the Credit Agreement.
     Subject to the satisfaction of the conditions precedent set forth in
Section 2 hereof, the Credit Agreement shall be and hereby is amended as
follows:
     1.1. The definition of the term “Indebtedness for Borrowed Money” appearing
in Section 5.1 of the Credit Agreement shall be amended to read as follows:
     “Indebtedness for Borrowed Money” means for any Person (without
duplication) (a) all indebtedness of such Person for borrowed money, whether
current or funded, or secured or unsecured, (b) all indebtedness for the
deferred purchase price of Property or services, (c) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or Lender under such agreement in the event of a default are
limited to repossession or sale of such Property), (d) all indebtedness secured
by a purchase money mortgage or other Lien to secure all or part of the purchase
price of Property subject to such mortgage or Lien, (e) all obligations under
leases which shall have been or must be, in accordance with GAAP, recorded as
Capital Leases in respect of

 



--------------------------------------------------------------------------------



 



which such Person is liable as lessee, (f) any counter-indemnity obligation in
respect of a guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument issued by a bank or financial institution, (g) any
indebtedness, whether or not assumed, secured by Liens on Property acquired by
such Person at the time of acquisition thereof, (h) any shares which are
expressed to be redeemable and (i) any liability in respect of any guarantee or
indemnity for any of the items referred to above, and (j) all indebtedness
secured by any Lien upon Property of such Person, whether or not such Person has
assumed or become liable for the payment of such indebtedness; it being
understood that the term “Indebtedness for Borrowed Money” shall not include
trade payables arising in the ordinary course of business.
     1.2. Section 8.22(d) of the Credit Agreement shall be amended to read as
follows:
     (d) Capital Expenditures. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, incur Capital Expenditures (but excluding Capital
Expenditures made with the Net Cash Proceeds of any Event of Loss as permitted
by Section 1.9(b)(i) hereof and Capital Expenditures made with the proceeds of
grants from governmental entities) in an amount in excess of:
     (i) $20,000,000 (or the Australian Dollar Equivalent or NZ Dollar
Equivalent) in the aggregate during the fiscal year ending August 31, 2006;
     (ii) $48,000,000 (or the Australian Dollar Equivalent or NZ Dollar
Equivalent with respect to not more than $20,000,000) during the fiscal year
ending August 31, 2007, of which not more than $20,000,000 (or the Australian
Dollar Equivalent or NZ Dollar Equivalent) shall be for Capital Expenditures
that are unrelated to the construction (including the acquisition and
installation of equipment) of an ethanol production facility in Cedar Rapids,
Iowa; and
     (iii) $20,000,000 (or the Australian Dollar Equivalent or NZ Dollar
Equivalent) in the aggregate during any fiscal year thereafter;
provided, however, for any fiscal year when Total Senior Funded Debt/EBITDA
Ratio is less than 2.0 to 1.0 for each fiscal quarter of such fiscal year,
Capital Expenditures for such year (or in the case of the fiscal year ending
August 31, 2007, Capital Expenditures that are unrelated to the construction
(including the acquisition and installation of equipment) of an ethanol
production facility in Cedar Rapids, Iowa) shall not exceed $25,000,000 (or the
Australian Dollar Equivalent or NZ Dollar Equivalent) for such fiscal year.
     1.3. The Required Lenders hereby agree that the construction and operation
of an ethanol production facility in Cedar Rapids, Iowa shall not be a violation
of Section 8.18 of the Credit Agreement.

-2-



--------------------------------------------------------------------------------



 



Section 2. Conditions Precedent.
     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:
     2.1. The Borrower, the Guarantors, and the Required Lenders shall have
executed and delivered this Amendment.
     2.2. Each of the representations and warranties set forth in Section 6 of
the Credit Agreement shall be true and correct in all material respects, except
that the representations and warranties made under Section 6.5 shall be deemed
to refer to the most recent financial statements of the Borrower delivered to
the Lenders.
     2.3. Upon giving effect to this Amendment, (a) the Borrower shall be in
full compliance with all of the terms and conditions of the Loan Documents and
(b) no Default or Event of Default shall have occurred and be continuing
thereunder or shall result after giving effect to this Amendment.
Section 3. Representations.
     In order to induce the Required Lenders to execute and deliver this
Amendment, the Borrower hereby represents to the Lenders that as of the date
hereof, and after giving effect to the amendments called for hereby, the
representations and warranties set forth in Section 6 of the Credit Agreement
are and shall be and remain true and correct in all material respects (except
that for purposes of this paragraph the representations contained in Section 6.5
shall be deemed to refer to the most recent financial statements of the Borrower
delivered to the Lenders) and after giving effect to this Amendment (a) the
Borrower is in compliance with all of the terms and conditions of the Loan
Documents and (b) no Default or Event of Default exists under the Credit
Agreement or shall result after giving effect to this Amendment.
Section 4. Miscellaneous.
     4.1. The Borrower and the Guarantors heretofore executed and delivered to
the Agent and the Lenders the Collateral Documents to which it is a party. Each
of the Borrower and the Guarantors hereby acknowledges and agrees that the Liens
created and provided for by the Collateral Documents to which it is a party
continue to secure, among other things, the indebtedness, obligations and
liabilities described therein; and the Collateral Documents to which it is a
party and the rights and remedies of the Agents and the Lenders thereunder, the
obligations of the Borrower and the Guarantors thereunder, and the Liens created
and provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the Liens created and provided for by
the Collateral Documents to which it is a party as to the indebtedness,
obligations and liabilities which would be secured thereby prior to giving
effect to this Amendment.
     4.2. Except as specifically amended herein or waived hereby, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms. Reference to this

-3-



--------------------------------------------------------------------------------



 



specific Amendment need not be made in the Credit Agreement, the other Loan
Documents, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.
     4.3. This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. This
Amendment shall be governed by the internal laws of the State of Illinois.
     4.4. The Borrower agrees to pay all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with the credit
facilities and the preparation, execution and delivery of this Amendment, and
the documents and transactions contemplated hereby, including the reasonable
fees and expenses of counsel for the Administrative Agent with respect to the
foregoing.
[Remainder of Page Intentionally Left Blank]

-4-



--------------------------------------------------------------------------------



 



          This First Amendment to Amended and Restated Credit Agreement is
entered into as of the date and year first above written.

                      “Borrower”    
 
                    Penford Corporation    
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               
 
                    “Guarantors”    
 
                    Penford Products Co.    
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               

Penford Corporation
Signature Page to First Amendment
to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



          Accepted and agreed to as of the date and year last above written.

                      “Lenders”    
 
                   
Harris N.A., in its individual capacity as a Lender, as L/C Issuer, and as
Administrative Agent
   
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               
 
                    Wells Fargo Bank, N.A.    
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               
 
                    U.S. Bank National Association    
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               
 
                    LaSalle Bank National Association    
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               

Penford Corporation
Signature Page to First Amendment
to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                     
Cooperative Centrale
Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland,” New York
Branch
   
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               
 
                    Australia and New Zealand Banking Group       Limited    
 
               
 
  By                          
 
      Name        
 
               
 
      Title        
 
               

Penford Corporation
Signature Page to First Amendment
to Amended and Restated Credit Agreement

 